

Exhibit 10.1


Summary of Viacom Inc. Compensation for Outside Directors
(Effective as of October 31, 2016)
Cash Compensation
 
•
The Chair of the Board receives an annual Board retainer of $300,000, the Vice
Chair of the Board receives an annual retainer of $200,000 and all other outside
directors receive an annual retainer of $100,000, in each case payable in equal
installments quarterly in advance.



•
The Chairs of the Audit and Compensation Committees each receive an annual
retainer of $20,000, payable in equal installments quarterly in advance, and the
members of those Committees receive a per meeting attendance fee of $2,000.



•
The Chair of the Governance and Nominating Committee receives an annual retainer
of $15,000, payable in equal installments quarterly in advance, and the members
of that Committee receive a per meeting attendance fee of $1,500.



Outside directors may elect to defer their cash compensation under the
Viacom Inc. Deferred Compensation Plan for Outside Directors.
Equity Compensation


•
Each outside director receives an annual grant on January 31st of each year of
Restricted Share Units (RSUs), the number of which is determined by dividing
(i) $175,000 by (ii) the fair market value of one share of Class B Common Stock
on The NASDAQ Global Select Market (NASDAQ) on the date of grant.



•
In addition, the Lead Independent Director receives an annual grant on January
31st of each year of RSUs, the number of which is determined by dividing (i)
$50,000 by (ii) the fair market value of one share of Class B Common Stock on
NASDAQ on the date of grant.

•
All RSUs vest one year from the date of grant and are payable to outside
directors in shares of Class B Common Stock upon vesting unless the outside
director has previously elected to defer settlement of the RSUs to a future
date. Outside directors are entitled to receive dividend equivalents on the RSUs
in the event the Company pays a regular cash dividend on its Class B Common
Stock.








